DeFORD, Judge,
dissenting:
I dissent.
The facts in this case are summarized in the majority opinion. My disagreement with the majority lies in the interpretation of the existing case law regarding an accused’s right to counsel and its application to the facts in this case.
It has long been established that an accused is entitled to select counsel of his own choice, and may object to being defended by the person appointed for him.1
An appointed counsel must be authorized to act for an accused as the relationship between an attorney and a client is personal and privileged. It involves confidence, trust and cooperation. If the lawyer appointed is objectionable, an accused may complain, request another counsel, reject appointed counsel and employ a civilian counsel at no expense to the Government.2
The majority’s opinion is bottomed upon the premise that the existing case law3 *771requires the trial defense counsel who tried the appellant’s case, to perform the post-trial responsibilities imposed by the Manual for Courts-Martial as well as other judicially mandated post-trial responsibilities.4
Heretofore, the decisions of the United States Court of Military Appeals have mandated that the duties of a trial defense counsel not be ended prior to the termination of the findings and sentence of a courts-martial.5 However, I do not read Darring as requiring more. In a normal situation, an accused is represented by the same defense counsel in all stages of the court-martial proceeding. The facts in this case represent an abnormal situation. The proposition that the trial defense counsel who participated in an accused’s trial, must be required to perform the post-trial duties has yet to be mandated.
An examination of the post-trial responsibilities of the defense counsel, in my opinion, does not require such action.
The Manual6 requires the following post-trial duties to be performed by the defense counsel:
(1) The defense counsel may prepare a clemency petition for the consideration of the reviewing authority;
(2) The defense counsel may, in the event of conviction, file an appellate brief;
(3) The defense counsel will advise the accused of his appellate rights;
(4) The accused will be advised of his right to request deferment of confinement (when applicable); and
(5) The defense counsel may examine the record of trial.
A closer examination of these duties will provide a clearer view of the necessity for the services of the trial defense counsel.
The preparation of a clemency petition and the requirement to advise the appellant of his rights to request deferment of confinement do not, per se, require the services of the defense counsel who tried the case.
With regard to the appellate brief, the purpose of this right is threefold. It provides the appellant the opportunity to advise the convening authority, the reviewing authority, and appellate defense counsel of those matters which the appellant and his counsel have determined to be legal or factual errors and the impact of those errors upon an accused.
In each instance, the record of trial has been established and the determination of errors requires a cold analytical legal review of the facts and law as established in the record. It may well be that this review can best be done by one who has not been involved in the actual trial of the case and who reviews the record unfettered by the views and prejudices if any, which may have been created during the actual trial. Certainly, it may be said that a legal review of such character will show the failing of the trial defense counsel if any.
With regard to advising the accused of his appellate rights, the same arguments are equally valid.
The requirement to review the record of trial is another matter entirely. In this instance the purpose of such a review is to insure the truthfulness, completeness and accuracy of the record. Under the Manual provisions7 the primary responsibility rests with the military judge and the trial counsel. The Manual8 states, “When undue delay will not result, the trial counsel should permit the defense counsel to examine the record before it is forwarded to the convening authority. ... If the defense counsel discovers errors or omissions in the record, he should suggest to the trial counsel appropriate changes to make the record *772show the true proceedings.” As noted above, the defense counsel does not have an absolute right to review the record, and in many instances is unable to make such a review by reason of time restrictions. Therefore, the presence of trial defense counsel is not believed to be required or mandatory.
With regard to the issue concerning whether the attorney-client relationship can be severed for administrative convenience, suffice it to say that the cases cited in the majority opinion all deal with a severance of that relationship prior or during the trial proceedings and are, in my judgment distinguishable and not applicable to the issue presented by the facts in this case.
The final requirement imposed upon the defense counsel is the option of filing a response to the post-trial review or any other matter deemed appropriate.9 This requirement requires a complete understanding of the case by counsel. The majority opinion points to a situation in which a substitute counsel would “hardly be as capable of providing as meaningful representation as the counsel who actually participated in the events under discussion” and “not always capable of accomplishment within the allotted 5 days,” referring to the waiver provision of Goode, supra.
In the case before us a little over 30 days remained to process the appellant’s case without incurring a Dunlap violation. Therefore, it does not appear that any unreasonable burden was placed on Captain Sano. In addition, there are many situations in which a case is returned by The Judge Advocate General to a new convening authority for a new post-trial review and action. In those instances, a defense counsel is designated for the purpose of service of the new post-trial review. This Court, in considering a case of that type stated:
“We are mindful of the fact that an attorney-client relationship was not consummated to the extent of acceptance of Captain Armstrong as his attorney by the appellant or even of an exchange of communications between the two. . Although a complete relationship must be developed for representation during the trial itself, we do not believe that the Court of Military Appeals intended such a relationship to be a condition precedent to compliance with Goode. Not only would such a requirement do nothing to enhance the rationale behind Goode, but mere refusal by an accused person to enter the relationship would throw a proverbial monkey wrench into the machinery of justice.”10
It should also be noted that with regard to the issue of waiver under Goode, supra, the Court stated that failure of counsel to take advantage of the opportunity to challenge the post-trial review or otherwise comment within the five-day period will normally (emphasis supplied) be deemed a waiver. The Court has not commented on those situations in which the waiver doctrine time limit would be extended.
In summary it appears that the attorney-client relationship required for the purpose of Goode, supra, is something less than the normal attorney-client relationship required during trial and pretrial proceedings. In any case, it is difficult to see why a substitute counsel could not as easily perform the Goode function as the counsel who tried the case.
*773A further comment is warranted concerning assignment of permanent change of station of legal officers. The current central Army assignment policy requires decisions for reassignment on permanent change of station to be made at Department of the Army level. The replacement of a single legal officer at an overseas duty station is often not a simple matter. In many instances multiple reassignments are required in order to provide a one-for-one replacement.
The rule enunciated by the majority opinion will require a staff judge advocate to begin phasing out a defense counsel at least six months prior to his scheduled date of departure. This will in turn, result in limited use of the departing officer in the military justice area during the phase down period. Lack of use of a critical asset can only be termed poor personnel management and results in an unnecessary strain on the military justice system.
In summary, the majority opinion’s rule requiring the trial defense counsel who tried the case to participate in the post-trial activities is not warranted by judicial precedent, and, in my opinion, not by public policy, justice, or fair play.
As the majority opinion noted, the record is devoid of any reference as to whether the appellant accepted a new defense counsel on Captain Pangburn’s departure on permanent change of station. I would presume the regularity of the appointment of the new defense counsel as there are no facts contained in the record nor in the assignments of error which would indicate otherwise. I, therefore, conclude the requirement of Goode, supra, has been complied with and would affirm the findings and sentence.

. United States v. Goodson, 1 U.S.C.M.A. 298, 3 C.M.R. 32 (1952).


. United States v. Miller, 7 U.S.C.M.A. 23, 21 C.M.R. 149 (1956).


. United States v. Darring, 9 U.S.C.M.A. 651, 26 C.M.R. 431 (1958). In Darring, the issue before the court was whether the accused was improperly induced to waive his right to counsel before the Board of Review (now the Court of Military Review). The trial defense counsel advised the accused that there was little purpose in requesting appellate counsel as “there was little” that an appellate defense counsel could do in his behalf. This advice was given pursuant to the trial defense counsel’s opinion as to the merits of the accused’s case and in accordance with instructions set forth in a DA Pamphlet then in effect. The advice was given prior to the staff judge advocate forwarding his review of the accused’s case to the convening authority.
The court held that the defense counsel’s advice was premature and that the DA Pamphlet was designed to discourage requests for appellate defense counsel. In addition, the court discussed paragraph 48j (3) of the Manual for Courts-Martial, United States, 1951, which then provided that the defense counsel will immediately after trial, advise an accused generally of his appellate rights, saying that the Manual provisions were questionable and that under the circumstances of this case the court was not convinced that the accused made a knowing and informed choice of his right to dispense with appellate counsel. The court did not (emphasis supplied) consider whether the trial defense counsel was the only counsel who could perform the post-trial responsibilities nor do the facts in this case warrant even an implication of such a premise.


. See footnote 4 of the majority opinion.


. United States v. Tellier, 13 U.S.C.M.A. 323, 32 C.M.R. 323 (1962).


. Paragraph 48k, Manual for Courts-Martial, United States, 1969 (Revised edition).


. Paragraphs 82 e and f, Manual for Courts-Martial, United States, 1969 (Revised edition).


. Paragraph 82e, supra.


. United States v. Goode, 23 U.S.C.M.A. 367, 50 C.M.R. 1, 1 M.J. 3 (1975). In Goode, the United States Court of Military Appeals directed that, on or after May 15, 1975, a copy of the post-trial review “be served on counsel for the accused with the opportunity to correct or challenge any matter he deems erroneous, inadequate or misleading, or on which he otherwise wishes to comment.” The failure of counsel for the accused to take advantage of this opportunity within five days of service upon him will normally be deemed a waiver of any error in the review. In a footnote, the Court stated that “[c]ompliance with this requirement will not be sufficient cause to extend the 90-day period in cases subject to the rule established in Dunlap v. Convening Authority, 23 U.S.C. M.A. 135, 48 C.M.R. 751 (1974).”


. United States v. Iverson, No. 433471, 2 M.J. 489 (A.C.M.R. 31 Dec. 1975).